Motion Granted; Order filed October 25, 2016




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00560-CV
                                   ____________

  EDMOND C. MUNOZ AND HOUSTON-HARRIS DIVISION PATROL,
                       INC., Appellants

                                         V.

SECURE1ONE SECURITY & INVESTIGATION, INC., AND TEXAS1ONE
             PROTECTION SERVICES, LLC, Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-18912

                                        ORDER

      The parties to this appeal filed an agreed motion to adopt a briefing schedule
and word limits. The motion is granted. Accordingly, we order the following due
dates and word limits in this appeal:
Party                  Brief                     Due Date            Word limit

Munoz/Houston-Harris   Appellant’s opening       January 13, 2017    15,000
Div. Patrol            brief
Secure1One/Texas1One   Appellee’s response       February 13, 2017   30,000
                       brief/Cross-appellant’s
                       brief
Munoz/Houston-Harris   Appellant’s reply         February 27, 2017   22,500
Div. Patrol            brief/Cross appellee’s
                       brief
Secure1One/Texas1One   Appellee’s reply brief    March 13, 2017      7,500


                                 PER CURIAM